SHARP, Chief Judge.
Gordon appeals from the trial court’s order summarily denying his 3.850 motion, in which he claims the trial court erred in imposing court costs1 because he was not given adequate prior notice and he was indigent. Under Jenkins v. State, 444 So. 2d 947 (Fla.1984), the imposition of costs was improper, and the state here concedes error. Accordingly, we strike the cost assessment and remand for their imposition, at the trial court’s discretion, after due notice and hearing. See Hollis v. State, 525 So.2d 498 (Fla. 5th DCA 1988).
COBB and DANIEL, JJ., concur.

. Gordon’s judgment shows he was ordered to pay $20.00 to the Crimes Compensation Fund, (section 960.20, Florida Statutes) and $2.00 to the Criminal Justice Trust Fund (section 943.-25(4), Florida Statutes),